Title: From George Washington to Abraham Bosomworth, 8 December 1756
From: Washington, George
To: Bosomworth, Abraham



[Fort Loudoun, 8 December 1756]
To Captain Bosumwith, of the Royal American Regiments at York.Sir,

I am informed you have enlisted one Patrick Murphy a Deserter from my Regiment who was confined in the Goal at York, tho’ you had previous knowledge of his being so. You must be sensible such proceedings are repugnant to the public interest, and contrary to established articles of war; to say nothing of the ill effects that follow precedents of this nature. The suspicion of a Soldiers disloyalty, I shou’d have thought sufficient to suspend your desire of recruiting him, until confirmed of the truth: and as you then refused to give him up to a Sergeant sent on purpose to receive him: and now assured of his belonging to

my Regiment; I hope you will take the first opportunity of returning him to his company at maidstone (under command of Capt. Robert Stewart:) It being impracticable to send so far as Philadelphia for him. Your compliance will oblige Sir Yours &c.

G:W.
Fort Loudon, 8th of Decem. 1756.   

